FILED
                              NOT FOR PUBLICATION                                  DEC 07 2012

                                                                               MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


WILLIAM R. CAMPBELL,                                No. 11-35992

              Plaintiff - Appellant,                D.C. No. 2:10-cv-00252-CI

  v.
                                                    MEMORANDUM*
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.


                      Appeal from the United States District Court
                         for the Eastern District of Washington
                     Cynthia Imbrogno, Magistrate Judge, Presiding

                             Submitted December 4, 2012**
                                 Seattle, Washington

Before: SCHROEDER, McKEOWN, and TALLMAN, Circuit Judges.

       William Campbell appeals the district court’s order affirming the Commissioner

of Social Security’s denial of Campbell’s application for disability insurance benefits

under Title II of the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291,

and affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
       This court reviews de novo the district court’s order upholding the

Commissioner’s denial of benefits. Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d

1157, 1161 (9th Cir. 2012). The disability determination will be affirmed unless it was

not supported by substantial evidence or is based on a legal error. Berry v. Astrue, 622

F.3d 1228, 1231 (9th Cir. 2010).

       The ALJ denied Campbell’s claim at Step 2 of the five-step sequential evaluation

to determine disability. 20 C.F.R. § 404.1520. The ALJ concluded that Campbell failed

to prove that he had a disabling severe impairment before June 13, 1977, the last date

Campbell was insured.

       An ALJ may reject a treating physician’s opinion that is “conclusory and brief

and unsupported by clinical findings.” Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th

Cir. 2001). The medical report of Dr. Rob Neils stated that Campbell could not sustain

gainful activity since his stint in the Navy due to post traumatic stress disorder. This

conclusion, however, was based on Campbell’s employment history, not on clinical

findings or medical records of any kind. Substantial evidence supported the decision to

reject Dr. Neils’s diagnosis.

       AFFIRMED.




                                             2